 


116 HRES 1074 EH: 
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 1074 
In the House of Representatives, U. S.,

July 31, 2020
 
RESOLUTION 
 
 
 
That the House adopt the Report of the Committee on Ethics dated July 30, 2020, In the Matter of Allegations Relating to Representative David Schweikert.  Cheryl L. Johnson,Clerk. 